number release date id office uilc cca_2010060214542047 -------------- from ---------------------- sent wednesday june pm to ------------------ cc subject fw question attachment irs cca200243019 getting back to you about your question regarding the letter that was returned indicating that the statute had expired for the oldest year i took a look at revproc_2009_52 and discussed your question with two attorneys in my office who have worked on the sec_6411 regulations assuming the nol for your taxpayer was properly carried back to--------under the rev_proc and the tentative_refund_claim was timely under sec_6411 governed by the nol year not the carryback_year we don't know why the would state the statute had expired either for the taxpayer to be entitled to a refund or for the irs to examine the year a refund under sec_6411 is not the same as an ordinary refund claim for purposes of the limitations_period in other words the taxpayer is not precluded from getting a refund as a result of the carryback because the claim is outside of the normal year year limitations_period for refunds of ------- tax the -------is also not closed for purposes of making further assessments the statute_of_limitations for assessment is suspended under sec_6501 and k see the attached cca this is the tradeoff of being able to get the quick refund under section 6411--it reopens the door to allow the irs to reexamine an old tax_year where the assessment statute might otherwise have run please let me know if you would like to discuss further or if i am misunderstanding any of the facts but based on what we discussed i don't understand why the refund claim would have been denied for the ---- ------ year
